 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupreme Bumpers, Inc., d/b/a Precision Plating andTheodore Jones. Case 7-CA 15048June 29, 1979DECISION AND ORDERBY MEMBERS PENEI.I.O, MURPHY, ANI) TRUESDALEOn March 29, 1979, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, SupremeBumpers, Inc., d/b/a Precision Plating, Detroit,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:I. Substitute the following for paragraph I (d):"(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct."I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enid. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In par. I (d) of his recommended Order the Administrative Law Judgeuses the broad cease-and-desist language. "in any other manner." However.we have considered this case in light of the standards set forth in HickmottFoodr. Inc., 242 NLRB No. 177 (1979), and have concluded that a broadremedial order is inappropriate inasmuch as it has not been shown thatRespondent has a proclivity to violate the Act or has engaged in such egre-gious or widespread misconduct as to demonstrate a general disregard forthe employees' fundamental statutory nghts. Accordingly. we shall modifythe recommended Order so as to use the narrow injunctive language, "in anylike or related manner."We have modified the Administrative Law Judge's recommended Order toinclude the full reinstatement language traditionally provided by the Board.We also modify the proposed notice to conform with the provisions of therecommended Order.2. Substitute the following fbr paragraph 2 (a):"(a) Offer James Burton and Theodore Jones im-mediate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority orany other rights or privileges previously enjoyed, andmake them whole for any loss of earnings they mayhave suffered due to the discrimination practicedagainst them, in the manner set forth in the section ofthis Decision entitled 'The Remedy.'"3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNo ric( To EMPI.OYEESPOSTEr) BY ORDER OF THENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, the National Labor Re-lations Board has found that we violated the law andhas ordered us to post this notice.The Act gives the employees the followingrights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protection.To refrain from the exercise of any such ac-tivities.WE WIll. NoT discharge employees because oftheir union membership, activities, or sympa-thies.WI WILL NOI threaten employees with plantclosure or other reprisals in the event they at-tempt to form or organize a labor union.WE WILl. NOI coercively interrogate employ-ees as to their or their fellow employees' mem-bership in, sympathies for, and activities on be-half of a union.WE WIl.. Nor in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.W. w.L. offer James Burton and TheodoreJones immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights or privilegespreviously enjoyed, and we WILl. make themwhole for any loss of earnings they may have243 NLRB No. 45230 PRECISION PLATINGsuffered due to the discrimination practicedagainst them, with interest.SUPREME BUMPERS. INC., D/B/A PRECISIONPLATINGDECISIONSTATEMENT OF Till CASETHOMAS R. WItLKS, Administrative Law Judge: Pursuantto unfair labor practice charges filed by Theodore Jones, anindividual, a hearing in this matter was held upon a com-plaint issued by the Regional Director and an answer filedby Supreme Bumpers, Inc., d/b/a Precision Plating (hereincalled Respondent).Upon the entire record, including my observation of thedemeanor of witnesses and consideration of briefs. I makethe following:FINDINGS OF FACII. BUSINESS OF THE RESPONDENIRespondent is an Ohio corporation engaged in the busi-ness of reconditioning and distributing automobile bumpersat its plant in Detroit. Michigan. Its principal office and itsother plant are located in Toledo, Ohio. Only the Detroitplant is involved herein. All parties agree and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2). (6). and (7) of the Act.fl. 11THE UNIONMetal Polishers. Buffers. Platers and Allied Workers In-ternational Union I.ocal No. I (herein called Union), is andhas been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. TIlE UNFAIR I.ABOR PRA('CI('ESA. BackgroundThe issue herein is whether Respondent. in violation ofSection 8(a)(3). discharged employees James Burton andTheodore Jones because of their union activities andwhether it engaged in acts of coercive interrogation andthreats in violation of Section 8(a)( I).Respondent's Detroit plant employs approximately 20employees of whom there are welders, metal finishers, strip-pers, polishers, and platers. In 1977 Theodore Jones, JamesBurton, John Eskridge, Jimmie Dukes, and Willie Harrellwere employed as polishers and were paid on a piece-ratebasis. Harrell was employed from July 1977 until he left ona leave of absence on November 19. 1977. He returned onFebruary 7, 1978. Theodore Jones (hereinafter T. Jones)entered on duty in August 1974 and was terminated onApril 5, 1978. Burton was employed from January 4, 1977,until February 4, 1978. Another employee. William Mitch-ell, was employed during 1977-78 as a "polisher inspec-tors," but he was paid on an hourly basis and was engagedin "touch up" work.Carl Opalewski was the general superintendent and plantmanager of the Detroit plant. Fred Jones was the foremanwho was in charge, inter alia, of the polishing work and wasthe immediate supervisor of the polishers. Fred Jones wastransferred to the Detroit plant from the Toledo plant inearly January 1977. approximately I month after Opa-lewski entered on duty at the Detroit plant. Fred Jones andOpalewski consulted each other almost daily concerning allaspects of the plant operations.B. The Union Organizing EffortBurton and T. Jones testified that employees had dis-cussed the possibility of seeking union representation inNovember 1977, although there had been general refer-ences amongst the employees with respect to the subject ofunionization as early' as January 1977. T. Jones and Burtonactively participated in those discussions and advocatedunionization.'Burton testified that in November 1977 there was generaldissatisfaction among the employees with respect to theirbenefits in comparison to benefits enjoyed by Respondent'sToledo employees who were represented by the lIAW.However. Burton conceded that he was prompted to takesome positive action after he had received a disciplinarylayoff from November 14 18 for excessive unexcused ab-senteeism (42 unexcused absences from January I throughNovember 14).Burton testified that about I week after his return towork on November 14 he decided to confront ForemanFred Jones. having concluded that he had been unfairlytreated. He and Fred Jones had enjoyed a friendly relation-ship up to that point and had known one another for manyyears. Fred Jones had occasionally driven Burton home af-ter work. In their confrontation, according to Burton. hetold Jones that he had decided that he would attempt to getthe plant organized by a union. and that Fred Jones re-sponded that it would not make any difference because Jer-ry Friedman (one of the managers in Respondent's head-quarters in lToledo) would close down the plant beforeanyone could bring a union in. This occurred at the time-clock in the presence of employees Dukes and Mitchell whodid not testify.No attempt was made to contact the Union until afterthe Christmas and New Year holidays. Further employeediscussion ensued. On January 6 Burton, pursuant to prear-rangement, met with union representative Carroll at a res-taurant and obtained union authorization cards. On Mon-day, January 9, Burton brought the cards to work and gavesome to employees T. Jones, Kenneth Rogers, and JohnEskridge during nonworktime in the shop area and in therestroom. The executed cards were returned to him over thenext 3 days in the plant restroom and lunch area, and hemailed them to Carroll. T. Jones had solicited several em-ployees who executed union cards. There is no evidencethat they were directly observed by Fred Jones or Opa-lewski.I do not find inconsistencies between Burton and T Jones as to whensuch conversation started as significant. Burton's testimony revealed under-standable difficult) in selecting a pecise date as to when the talk movedfrom a point of casual conversation to one of serious consideration.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the second week of January, according to Burton,as he was standing in the plant at 10:30 a.m. Fred Jonesapproached him and engaged in a conversation. They spokeapart from several employees who were in the general areabut who did not participate in the conversation. Fred Jonestold Burton that Jerry Friedman was aware that Burtonhad distributed union cards in the plant, but that it woulddo no good because he would not allow it. Burton re-sponded that it would make no difference as a majority ofemployees had already signed up for the Union. Fred Jonesthen asked him who had signed cards, and Burton refusedto disclose that information. Fred Jones also told him thatthe employees should have tried to obtain representationfrom the same union that represents the Toledo plant em-ployees, i.e., the UAW. Burton testified that in mid-Januaryon an occasion when Fred Jones had driven him home heasked whether Burton got the Union "straightened out" towhich Burton responded, "We got it pretty well straight."On January 20, 1978, the Union forwarded a letter ad-dressed to Jerry Friedman, president of Respondent, advis-ing him of its claim to represent a majority of Respondent'semployees and demanding recognition. The Union offeredto prove its majority status by submitting signed union au-thorization cards to a mutually selected third party. By let-ter dated January 30 Respondent acknowledged receipt ofthe aforesaid letter and indicated therein that it would referthe matter to its legal counsel. On February 14 Respondent,by its counsel, refused the recognition demand.On February 4 Burton was terminated. T. Jones testifiedthat in mid-February at his machine just after lunch FredJones approached him and engaged in a conversation whilethey were standing alone. Fred Jones asked him whether hehad heard anything "about the union deal," to which T.Jones responded negatively. Fred Jones then cajoled himstating "you can tell me." Thereupon T. Jones confirmedthat he was indeed aware of the union effort. Fred Jonesthen stated that the time was not right for a union, and thatif the Union "got in, Jerry [Friedman] and Skip [H. W."Skip" Hilfinger III, vice president and general manager atthe Toledo headquarters] will close the place up." T. Jones,however, insisted, "Well, they got one in Toledo. Why nothave one here?" Fred Jones answered, "But the guys inToledo don't want one, they don't like the one they got." T.Jones retorted that the Toledo employees seem to be gettingmore benefits than the nonunion Detroit employees, andthat Fred Jones as a foreman would himself benefit fromunionization in that the Toledo foremen do not work half asmuch as he does and without a union he is "killing him-self." In fact, Fred Jones does engage in a substantialamount of shopwork and spends the majority of his timeworking with the employees in the shop. According to T.Jones' detailed and vividly described account of the conver-sation, Fred Jones broke off the colloquy with a desultoryresponse, "Well, they don't need no union in here, you guysdon't know what you are getting into," and that it just wasnot time for a union at the Detroit plant.In March, prior to March 16, at about the time T. Joneswas about to accompany his daughter who was involved ina court proceeding against another person, T. Jones en-gaged in a further conversation with Fred Jones at lunch-time near his work station. Fred Jones approached T. Joneswhile he was alone and asked, "You guys still trying to getthe Union in?" T. Jones responded, "Yeah ... we might aswell like I said they got one in Toledo." Fred Jones an-swered that the "guys" in Toledo do not like the Union,and responding to T. Jones comparative reference to To-ledo Fred Jones further asked why they did not want theUAW which represents the Toledo employees. T. Jones ex-plained to him that the "AFL-CIO" has "been aroundlonger," and "the Union is a union anyway," and is "goodfor the working man." Fred Jones retorted, "Well, I tell youSkip and them is gonna close the place up. They are notgonna let no union come in here." T. Jones persisted in hissupport of the Union with the rejoinder, "Well, they mightas well close it up then." On April 4 T. Jones was advisedthat he was terminated.Fred Jones generally testified that he had no conversa-tions with T. Jones or Burton wherein the subject of theUnion was raised in any manner. Fred Jones testified thathe first became aware of union organizing efforts immedi-ately prior to the discharge of Burton on February 4. How-ever, he then testified that it could have been before or afterBurton's discharge. He finally testified that it was about thetime of Burton's discharge. He was more convincing andcertain in his testimony when he had initially testified thathe was aware of the union organizing effort prior to thedischarge of Burton. I am convinced that he was more ac-curate in his first response. Fred Jones became aware of theunion organizing effort, according to his testimony, whenOpalewski told him that he had heard from the salesmanthat employees were organizing in the plant. Opalewski tes-tified very generally and hesitantly that this occurred inJanuary or February, and that this was his only source ofinformation on the subject. He further testified that he, theplant manager, was never aware of or advised by his supe-riors of the receipt of the January 20 union recognition de-mand letter at the Toledo plant. Certainly this is an extraor-dinary lack of communication of a normally significantevent if Opalewski is to be believed. However, Fred Jonestestified that the Detroit plant was notified by a letter fromthe Toledo headquarters and instructed on how to handlethe organizing campaign, i.e., what he could lawfully do ornot do. Receipt of that letter at the Detroit plant was stipu-lated to have occurred "in the first part of February." Al-though Fred Jones conceded that he spent most of his timeon the floor of the shop working alongside the polishers,strippers, and finishers, and regularly drove employee pol-isher Dukes to and from work, and that he occasionallydrove Burton to his home after work, he denied that he everengaged with employees in conversation regarding anythingother than their work. He then proceeded to testify insis-tently that the employees never discussed their work relatedproblems and complaints with him, their immediate super-visor. Thus, Fred Jones, in effect, rendered the highly im-probable testimony that despite close proximity at workand in a carpool, he never talked to employees about non-work or work problems.C. The DischargesRespondent's position is that Burton and T. Jones hadboth possessed high absenteeism records and work deficien-cies that should have caused their discharges many months232 PRECISION PLATINGprior to the Union's organizing efforts, but that they wereboth tolerated because of the recurrent and continuing dif-ficulties in hiring qualified polishers of whom there was achronic shortage in the Detroit area. Respondent contendsthat the discharges were effected because of the suddenabundance of qualified polishers available for employment.In November 1977 Burton had received a I-week layoffbecause of "too much time off." This followed I week ofabsence due to illness. Up to that time he had, according tohis attendance records, 43 workdays of unexcused absencesand 10 days of absence due to illness during his 1977 ten-ure. He also regularly worked less than a full day. He hadnot been disciplined prior to that time. Respondent main-tains no formal rules or policies with respect to absentee-ism. Between November 18, 1977, and February 4, 1978,Burton had about 12 absences of which 3 consecutive ab-sences preceded his discharge.Burton testified that on February 4 he reported for workbut was told by Fred Jones that his machine was disman-tled and that he was to be laid off for 2 months. He testifiedand it is uncontradicted that he was denied a layoff slip.The next week, after Burton filed a claim for unemploy-ment compensation and attempted to obtain a layoff slip,he was advised that he had been discharged for absentee-ism. Burton then confronted Fred Jones who, according toBurton, denied responsibility for the termination and re-fused to give him a layoff slip or a discharge slip.Fred Jones testified that it was his decision to dischargeBurton and T. Jones. He testified that he discharged Burtonfor excessive absenteeism and because Burton had the habitof choosing more remunerative work instead of selectingbumpers that were already sold and which had priority.Polishers, as part of their duties, take turns "pulling" avail-able work from an assortment of bumpers ready for polish-ing. Opalewski also testified that Burton desired to be "anall around man," and chose to perform other work insteadof polishing bumpers at a time when it was necessary toperform polishing work. He testified that this caused dis-ruption in the workflow. In his testimony Fred Jones madeno reference to this purported deficiency. Opalewski andFred Jones testified that Burton's absenteeism and deficien-cies occurred throughout his entire tenure, and that he wascontinually reprimanded. Burton was admittedly not disci-plined for his nonattendance work deficiencies. His attend-ance record reflects only that he was given a disciplinarylayoff because of absenteeism and terminated for absentee-ism. His record is silent as to any work deficiencies. FredJones was evasive as to whether Burton was insubordinateas to the refusal to run priority items. At first he testifiedthat Burton did not actually refuse to perform work; how-ever, after he was pressed he changed his testimony andthereafter asserted that Burton made an outright refusal toperform priority work. Yet, incredibly, he conceded thatBurton was never disciplined for this alleged insubordina-tion which persisted for over I year. Moreover, Fred Jonesdid not testify to any specific instances of insubordination.His entire testimony with respect to this matter was ren-dered with a high degree of uncertainty and was most un-convincing. Opalewski testified that when Burton's machinebroke down he and Fred Jones jointly decided to terminateBurton because of a lack of work, i.e., the lack of work forhim to perform provided the opportunity to get rid of him.Opalewski testified initially that the scarcity of polishersslackened, and Respondent hired five or six new polishersin the period between January and April 1978.Fred Jones testified that the opportunity to dischargeBurton arose when Burton's machine broke down duringhis absence. He testified that there was only one other pol-ishing machine available, and that he had hired anotherman, Willie Harrell, to operate that machine. Fred Jonesadmitted that the explanation he gave to Burton at the timeof Burton's exit interview was that his machine was broken,and another man was available to work on the only avail-able machine. Thus Fred Jones corroborates, to an extent,Burton's testimony that Burton was being laid off becauseof the breakdown of his machine and there was no immedi-ate work for him. Fred Jones further admitted that Harrell,who was actually hired in January, was not hired to replaceBurton. He further admitted that Harrell had been previ-ously employed in 1977, and that he had been absent on a"leave of absence" for a 2-1/2-month period of time so thathe could go "South." Harrell's attendance record revealsthat he commenced employment on July 11, 1977, that hisemployment continued until November 19. and that he re-turned on February 1,. 1978. It further indicates that in 1978on May 5, he again left to go "South." At some unspecifieddate more than 2 weeks after Burton's discharge his ma-chine was repaired. Neither Fred Jones nor Opalewski testi-fied as to whether anyone was specifically available to re-place Burton on the date that his machine becameoperative. Fred Jones admitted that during Harrell's firsthiatus in employment no other polishers were hired.Burton became the first polisher of substantial tenure tobe terminated for absenteeism under the management ofFred Jones and Opalewski. Respondent's records revealthat Ralph Leek. a polisher, was hired in mid-November1977 and terminated on January 8, 1978. for "too muchtime off... couldn't do work polishing." Also Jimmie LeoWhite, a plating department employee who commencedwork on February 16, was terminated on April 7 for a fail-ure to report to work. Franklin Jones, an inspector who wasrehired on August 16, 1977, was terminated on January 9.1978, because of absenteeism. Sam Milanovich. Jr., washired in mid-November 1977 as a "miscellaneous" em-ployee and was terminated on May 17, 1978, from his job inthe shipping and receiving department because of absentee-ism and malingering.With respect to the discharge ofT. Jones, a review of hisattendance record for 1977 reveals a total of 41 unexcusedabsences. From mid-July to mid-September he was absentdue to recuperation from an automobile accident. In 1978his unexcused absences were as follows: January. 3; Febru-ary, 3: and March, 5 absences.In January 1978 T. Jones was absent due to the flu fromJanuary 23 to 27. He testified that he called the office ofRespondent on the first day of his illness and informedOpalewski and Fred Jones that he would be out ill. He wasnot explicitly contradicted. His attendance record reflectsthis time off as absence due to illness and not as an unex-cused absence. T. Jones testified that much of his absenceswere due to the need to accompany his daughter to a reha-bilitation center in late 1977, apparently because of injuriessustained in the same automobile collision that her fatherhad been involved in in July. On March I, 2, and 3 T. Jones233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas absent because he attended the aforementioned trial inwhich his daughter was involved which was apparently re-lated to the automobile collision. He testified that he gaveadvance notice of this absence and obtained at least impli-cit approval from Opalewski and Fred Jones. The trialcommenced on Wednesday, March 1, and ended Friday,March 3. On Friday T. Jones appeared at the shop to gethis check and advised Opalewski that he would be absenton Monday, March 6, as he wished to be present with hisdaughter in court when the jury was expected to deliver averdict. Opalewski responded, "I hope they hang the so andsos." He also told Fred Jones who said "Okay." Opalewskidid not contradict him. Fred Jones conceded that advancenotice was in fact given, and he also did not contradict T.Jones in this regard.On Tuesday, March 2, when he returned to work T.Jones testified that his timecard was missing, and in a laterconversation with Fred Jones the latter pretended to haveno knowledge of his excuse and then relented and said thathe was merely "playing." Fred Jones denied this incident.In late March T. Jones testified that he gave advance noticeand received approval for an absence because he had toreinstate a lapsed automobile policy. He also testified thatFred Jones told him that it was permissible for him to takethe entire day off. Fred Jones testified that T. Jones hadonly given advance notice as to the necessity to attend hisdaughter's trial.T. Jones testified that on Monday. April 3, he performedhis job. but that he became ill and his production droppedfrom his usual 15 bumpers per day to 10 bumpers. He testi-fied that as he left the shop that day he told Fred Jones inpassing that he was ill, hut that Fred Jones appeared preoc-cupied. Fred Jones denied that conversation. The shop wasconcededly noisy. On Tuesday, April 4, T. Jones did notcall in as he testified that he had slept late because of medi-cation that he had taken. On April 5 T. Jones returned towork and found his timecard missing. According to T.Jones, he then confronted Fred Jones who asked him whyhe did not call in on Tuesday. T. Jones responded that hehad been asleep because of the medication, but that FredJones responded, "Well, I'm tired of you guys coming inhere any time you get ready." Assuming that this meantthat he was discharged, T. Jones demanded to knowwhether Jimmie Dukes would also be fired for his absentee-ism.' Fred Jones then stated to T. Jones, "I have got some-thing for Jimmie Dukes." T. Jones demanded to knowwhether he was being discharged because Fred Jones hadgotten rid of Burton and was now getting rid of him be-cause he had some influence over the "guys." Fred Jonesdenied the accusation. T. Jones insisted that his dischargewas because he had influenced other employees on the"union thing." According to T. Jones, Fred Jones answered"It's not mostly that, anyway Jerry and them is talkingabout closing the place up before they would let a unioncome in." T. Jones thereupon left the shop area withoutreceiving a discharge slip from Fred Jones. T. Jones thenconfironted Opalewski near the front office and asked him2 Jimmie Dukes entered on duty on February 24. 1977. During 1977 hehad acquired 37 unexcused absences of which 23 or 24 occurred since Au-gust 1. In 1978 from January through March Dukes also acquired 13 unex-cused absences according to Respondent's attendance records.why Fred Jones had discharged him. Opalewski, accordingto T. Jones, responded that it was within Fred Jones' "au-thority." When T. Jones protested that it was not right,Opalewski responded with the comment that a lot of thingsin the shop are not right. T. Jones asked Opalewski to checkthe attendance records and told him that he was absent nomore than anyone else. Opalewski told him that he would.T. Jones asked if he had given Opalewski any trouble andwas told that he had not, but that in any event Opalewski'shands were "tied." T. Jones then protested that he hadhelped maintain order in the shop by stopping fights amongthe employees and on one occasion restrained Opalewski'sown son (an employee), from hitting Opalewski. To this,according to T. Jones, Opalewski responded "Ted you seemto be a leader over the guys, they seem to listen to you."Opalewski promised to check the records.Several days later, according to T. Jones, he met againwith Opalewski in his office and was shown some handwrit-ten figures purporting to be attendance information for anunspecified period of time. These figures purported to bethe attendance records of Dukes, polisher Robert Henry,and himself. According to those figures Dukes had 16 ab-sences, Henry 10, and T. Jones 17. According to T. Jones,Opalewski then said that he had talked to Fred Jones, butthat he could not guarantee anything. T. Jones then left.To Jones testified that he had received no prior repri-mands or warnings concerning his absenteeism. It is con-ceded that he has never been disciplined for prior absentee-ism. The attendance records reveal that Henry hadacquired 22 unexcused absences in 1977. In 1978 fromJanuary through April Henry had I I unexcused absences.Further, in that period Dukes had 13 unexcused absencesand 5 days of absence for illness. .Jones, according toRespondent's records, had acquired I unexcused absencesin 1978 as of April I, and 5 days of absence for illness forthe same period. Thus, the records seem to corroborate 1.Jones' account of the proportion of absences of the polish-ers named by T. Jones in his testimony as being referred toby Opalewski at least in 1978.Opalewski testified that he and Fred Jones had discussedthe attendance records of T. Jones and Burton in the latterpart of 1977 and 1978. but that their continued employmentwas tolerated because of a shortage of polishers. He ex-plained that Respondent was lax with respect to attendancein 1977, but that as more polishers became available in late1977 and early 1978 it became more "strict." In contradic-tion to Fred Jones' testimony, Opalewski testified that a"couple" of employees returned to its employ during thetime of the discharges. However, Opalewski testified thatthe decision to discharge T. Jones was made by Fred Jones"on his own."Fred Jones testified that when T. Jones had been absenton Tuesday, April 4, he decided to terminate him. FredJones testified that T. Jones' absenteeism situation this timehad differed from the past attendance problems becauseFred Jones now had polishers "coming around looking forjobs at that time and therefore we had polishers that wouldproduce." He did not name those applicants. Fred Jonestestified that on April 5 he accused T. Jones of"not produc-ing" and not putting enough time in on the job, and there-fore he was discharged. At that point T. Jones "blew up,"234 PRECISION PLATINGand Fred Jones claims that he ignored him and kept onworking. Fred Jones denied having received any advancenotice of T. Jones' absence on April 4. He generally deniedmaking references to the Union or to the closing of theplant within the context of union activity. He did not testifyas to the details of his exit conversation with T. Jones.Moreover, Fred Jones testified that T. Jones performed therole of self-appointed leader among the polishers. FredJones denied that Opalewski had subsequently asked him toreconsider his decision. On cross-examination Fred Jonestestified that between January 1 and April 1978 he hadhired no polishers, and that after the discharge of T. Joneshe had hired as a polisher Carlos Hill. Respondent's attend-ance records reveal that Hill did not enter on duty untilApril 26, 1978. Despite Fred Jones' testimony that Hill hadapplied for a job at some unspecified date prior to T. Jones'discharge, there is no explanation as to the lapse of timebefore he actually started to work, particularly in the faceof Respondent's pressing need for polishers and Fred Jones'testimony of the number of job applicants who were "com-ing around" looking for immediate work.In early 1978 Respondent hired several individuals aspolishers, but they were terminated after a few days of em-ployment because they were clearly unqualified and lackedexperience. Respondent's records indicate that Leroy Ed-ward Williams was terminated on April 20 after I day ofemployment. D. Ernstin was terminated on April 28 after 2days of employment. Larry Hull was terminated on April14 after I day of employment. John Willis worked 3-1/4hours on April 24 and quit. Ralph Leak entered on duty asa polisher on November 14, 1977. and was terminated onJanuary 8, because of "too much time off' and because hewas incapable of performing polishing work. Thus, Respon-dent's records fail to substantiate the testimonies of Opa-lewski and Fred Jones that there was an abundance ofqualified polishers available to it during late 1977 and early1978. Rather, the records indicate that Respondent wasstarkly unsuccessful in obtaining qualified experienced pol-ishers. Indeed, on cross-examination Opalewski contra-dicted his own testimony and the later testimony of FredJones by admitting that at the time of the discharges ofBurton and T. Jones Respondent had hired no replace-ments for them, and that, in fact, the labor market forqualified polishers did not improve but was indeed "bad."Furthermore, Respondent engaged in no overt advertisingfor polishers but, according to Opalewski, relied entirely on"word of mouth" solicitation for help.With respect to the work deficiencies of T. Jones, thetestimonies of Respondent's witnesses are not consistent.The thrust of Fred Jones' cryptic testimony was that T.Jones was absent too much, and thus his absence interferedwith his productivity. Opalewski, on the other hand, gaveextensive testimony that T. Jones also was given to choos-ing perferred bumpers and avoiding priority items, and thathe also was given to failing to complete his work. ThusOpalewski, who was not the immediate supervisor of eitherBurton or T. Jones, was more explicit and descriptive oftheir deficiencies than was Fred Jones. For example, FredJones did not testify (as did Opalewski) as to Burton's sup-posed disruptive assumption of nonpolishing duties. Onlyon cross-examination did Fred Jones testify that T. Joneswould pull bumpers and then leave them unfinished andnot show up for the next day's work. His testimony in thisregard was extremely evasive as to whether other polishersengaged in the same conduct, e.g., he testified to a questionput to him, "No, and maybe." lie finally admitted thatother polishers had also been guilty of leaving prioritybumpers unfinished.According to Opalewski, he only spoke to T. Jones acouple of times in 1977 about his manner of selecting cer-tain bumpers and then failing to complete the job. Hie didnot speak to him about this in 1978. With respect to absen-teeism, he testified that he had talked to T. Jones "prob-ably" in 1977 and "maybe" in the months of December.November. and January but testified, "He was like this allthe time," i.e., ever since Opalewski had taken charge, aperiod of about I year. Opalewski testified that he neverpressured T. Jones but merely told him. "Ted. let's get inhere." or "something like that but that is about the extent ofit." Opalewski admitted that with respect to the qualit ofwork, T. Jones was a "good polisher." and Burton was a"very good polisher." Fred Jones testified that he continu-ally warned T. Jones about his absenteeism over the periodof 1 year. He did not testitf that he ever warned T. Jonesabout any other work deficiencies.Fred Jones testified that he spoke to ukes about hisexcessive absenteeism, but Fred Jones insisted that "every-body else had a pretty good record," despite the fact thatthe attendance record shows that polisher Henry's absen-teeism in 1978 was comparable to the record of T. Jones.Furthermore, polisher inspector William Mitchell also hada comparable 1978 absenteeism record. Dukes was not dis-ciplined, nor was any other polisher, for absenteeism or forthe failure to finish bumpers.Opalewski testified that after Fred Jones had dischargedT. Jones the latter came to him and engaged in a conversa-tion at the time he came to pick up his paycheck. At thattime, according to Opalewski, T. Jones complained that hewas unfairly treated, and that Respondent's records wouldbear him out. Opalewski then checked with the record-keeper at the Toledo headquarters. According to Opa-lewski. he then told T. Jones that his absenteeism wasgreater than anyone else's, and that Dukes and Henry hadmedical reasons for several weeks of sick leave. In anyevent, according to Opalewski, he told T. Jones that puttingaside the issue of sick leave, T. Jones was still absent farmore than any other employee. Opalewski testified that T.Jones did not respond. Opalewski denied that he told T.Jones that a lot of things were not right or that his handswere tied. He did not give a detailed account of the conver-sation but merely either affirmed or denied the questionsput to him. He denied speaking to 1. Jones on the date ofhis discharge. He did not deny referring to T. Jones as aleader or a person with "influence over the employees." Hiscryptic testimony is unclear as to whether he interruptedthe conversation in order to check the records. It seems tobe a fairly certain probability that he did, in fact, do so.Thus, it would appear that he had two conversations withT. Jones after the discharge and not one as he suggested inhis testimony. He did not deny the specific figures quotedby T. Jones in his testimony which have some substance inthe records as we have seen upon examination of those rec-ords which were submitted into evidence.235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOpalewski admitted that Respondent has no policy as tothe number of absences which require discipline. He con-ceded that Respondent has no disciplinary policy with re-spect to the failure to call in when absent. When asked ondirect examination whether employees normally call inwhen absent, he initially failed to respond. When askedanother question he testified that when the employeesshowed up the next day, he did ask them why they did notcall in. Thus, he implied that they did not call in on everyoccasion or on some occasions. Finally, he did concede thatdespite his request the employees do not invariably call in.His demeanor in this respect was thoroughly guarded andevasive despite the fact that he was on direct examination.The separation notice contained in Respondent's ownrecords makes no reference to work deficiencies of T. Jonesbut merely states, "too much time off." It is signed by Opa-lewski.IV. ANALYSIS AND C(ONCLUSIONSA. Credibility EvaluationsThe disposition of this case depends to a great extentupon a credibility resolution between the two dischargeesand the two Respondent agents directly involved. Respon-dent argues that Burton and T. Jones are less credible be-cause of their inability to recall dates with facility and be-cause of some minor inconsistencies with respect to whenemployees commenced certain general conversations aboutthe Union and whether the timeclock is always utilized.However, Fred Jones and Opalewski impressed me as farless certain as to dates, and they were far more inconsistentwith each other's testimony on matters of much greater sub-stance, e.g., whether there was, in fact, an abundance ofavailable qualified polishers at the time of the discharges.Whether the timeclock was always utilized is not a criticalissue. The polishers were paid on a piece-rate basis, andBurton's testimony that the true criteria of employees'worth was productivity and not hours clocked in was notessentially contradicted.Respondent argues that T. Jones and Burton were notcorroborated in key areas where other employees named aspresent during certain conversations were not called as wit-nesses by the General Counsel. The General Counsel hasmade his primafacie case with the testimony of one witnessto each alleged coercive conversation. He has moved for-ward with his case. Respondent has rebutted that testimonywith one witness. Neither party has subpoenaed employeesof Respondent as corroborative witnesses. There is noshowing that the third party witness is under the control ofthe General Counsel or available to testify. I cannot inferthat he would testify adversely to the General Counsel'scase. If anything, the missing witnesses as employees wouldappear to be under Respondent's control rather than that ofthe General Counsel.Respondent argues that T. Jones should be discreditedbecause of a misrepresentation made in a proceeding beforean agency of the State of Michigan wherein he submitted aclaim for employment disability compensation. T. Jonesfiled the claim pursuant to the assistance and presumed ad-vice of an attorney. The claim, i.e., "Petition for Hearing"was filed on April 27, 1978, signed by T. Jones, and setforth that the applicant was disabled "on or about April1978" by a personal injury that occurred "on or about April1978" at Respondent's plant which consisted of a "generaldisability of back, legs, right arm, lung disease, bronchitis,emphysema." The claim also set forth that the injury oc-curred as follows: "4/78 injured back on job, constantstrenuous use of back, legs, right arm, constant exposure toatmospheric pollutants." T. Jones testified that his April"disability" was the cumulative effect of many years ofwork, and that he had been under a doctor's care for severalyears.Clearly this is an inappropriate tribunal to resolve anissue arising under the Michigan workers compensation act.Whether T. Jones became "disabled" under the term andmeaning of that statute remains to be resolved by the stateagency involved. This record does not support Respon-dent's contention that a necessary contradiction arises fromthe processing of the unfair labor practice charges and thedisability claim. The disability claim does not purport toallege that T. Jones ceased functioning in his job preciselyon April 5, the date of the alleged unfair labor practice. T.Jones did not testify that he ever purported to make thatclaim to the state agency. Indeed, his testimony is to theeffect that his physical problem was not the result of a spe-cific physical act on the job, and such testimony is not in-consistent with the verbiage inserted on the form petitionsubmitted to the state agency. Thus, I do not agree withRespondent's counsel that T. Jones' credibility has beendealt a "crushing blow." At most, it raises questions whichcannot be resolved by this record. Far more pertinent andpersuasive is the testimony as to the issues in this case.Upon a total review of the testimonies of all four wit-nesses, their demeanor, and in consideration of logicalprobabilities, I conclude that T. Jones and Burton are farmore credible witnesses than Fred Jones and Opalewski invirtually every area of substance where there is a testimo-nial conflict. T. Jones and Burton's demeanor were preemi-nently superior with respect to naturalness of exposition,certitude as to substance, forcefulness of conviction, sponta-neity of direct testimony, responsiveness, coherence, consis-tency on cross-examination, ability to provide details andcontext of conversations, and external consistencies.Fred Jones and Opalewski displayed hesitant, uncertaindemeanors and lacked the spontaneity usually associatedwith candor. Their testimonies were cryptic and guarded.Fred Jones was so defensive and guarded that when hetestified that he never spoke to employees about personalmatters about work problems, I found him completely un-convincing. Opalewski's demeanor was similarly handi-capped when he claimed that he had never been advised byhis superiors of the Union's demand for recognition.Accordingly, I credit the testimonies of Burton and T.Jones with respect to their conversations with Fred Jonesregarding the Union and union activity and with regard tothe incidents leading up to and including their discharges.B. 8(a)(1) AllegationsI conclude that Respondent, by its agent Fred Jones, inlate November 1977 threatened employee Burton that Re-spondent would close its Detroit plant if a union were suc-cessful in organizing the Detroit plant and thus violated236 PRECISION PLATINGSection 8(a)(I) of the Act. I do not agree with Respondent'scontention that such conduct was untimely alleged in thecomplaint by virtue of Section 10(b) of the Act. Accordingto the credited testimony of T. Jones, it occurred I weekafter his return to work on November 21, 1977, i.e., on orabout November 28. The original charge was filed on April13, 1978, and served on Respondent on April 14, 1978. Thecharge alleged that Respondent had interfered with, re-strained, and coerced employees in the rights guaranteed inSection 7 of the Act by the discharge of T. Jones and by"other acts." Such broad allegation in the charge has beenheld sufficient to support particularized 8(a)(1) pleadings ina subsequent complaint. See Fremont Hotel, Inc., 162NLRB 820, 821 (1967). Moreover, the threat was specifi-cally alleged in the amended charge of May 26, and thus itis timely.I further conclude that Respondent violated Section8(aXl) of the Act by Fred Jones' coercive interrogation ofBurton during the second week of January 1978 as towhether he or any other employee signed union cards andby Fred Jones' interrogation of Burton in Jones' car, inmid-January. As to the latter, Respondent contends thatsuch interrogation was not coercive, i.e., whether he had theUnion "straightened out" yet. Inasmuch as this interroga-tion was part of a pattern of interrogations and occurred inthe context of threats on other occasions, I conclude that italso became coercive in such a factual configuration.I also find that Respondent violated Section 8(a)( 1) of theAct by Fred Jones' mid-February and mid-March coerciveconversation with T. Jones wherein T. Jones was ques-tioned as to his knowledge of the union organizing effort,his motivation for supporting the Union, and was threat-ened with plant closure if the Union was successful; and byFred Jones' threat to T. Jones on April 5 of plant closure.C. The DischargesIn view of the foregoing I conclude that Respondent hadknowledge of the union activities and sympathies of T.Jones and James Burton and further evinced an animositytoward unionization by its employees of its Detroit plant.The discharges occurred within the context of interroga-tions and threats. Burton was the prime activist for theUnion. His discharge occurred shortly after Fred Jones be-came aware of the fulfillment of Burton's threat to organizethe Union. T. Jones' discharge thereafter occurred subse-quent to his continued expressions of support for theUnion. In view of the circumstances herein, including FredJones' constant presence in the shop and proximity to em-ployees (including carpooling), it can be inferred that in anyevent Respondent was well aware of the full extent of theunion organizing efforts of its employees. See Famet, Inc.,202 NLRB 409 (1973): Wiese Plow Welding Co., Inc., 123NLRB 616 (1959).Respondent contends that Burton and T. Jones were de-ficient in their work habits. Yet they were never disciplinedfor their alleged disruptive activities. Other employees hadleft priority work undone. There is no evidence that theywere disciplined. I do not find the testimonies of Fred Jonesand Opalewski credible with respect to the extent of thediscriminatees' alleged deficiencies. Their testimonies wereinconsistent and put Respondent in a posture of advancingshifting reasons for the discharges. When Burton was disci-plined in November he was disciplined solely for absentee-ism. When he was laid off no initial reference was made tohis deficient work performance. Had his misconduct beenas severe as portrayed, surely some reference in Respon-dent's records would have been made of it. Similarly, thetermination notices in the records of each employee refer tono such misbehavior. I credit the testimonies of Burton andT. Jones that no references of work deficiencies were evermentioned to them upon their terminations.With respect to the absenteeism records of both men,they appear excessive. However, in comparison with otherpolishers their records are not exceedingly disporprotionate,particularly with respect to months of their employment in1978. 1 find persuasive Burton's testimony that the criticalfactor for piece-rate production is not so much the hoursclocked in hut rather the number of bumpers that wereproduced. There was no testimony by Respondent's wit-nesses of any deficiency with respect to the actual numberof bumpers produced by either employee. In this respectOpalewski characterized these employees as "good" or"very good." Thus, they apparently had the capacity anddid produce satisfactorily in view of their facility as quali-fied and experienced polishers.Respondent concedes that it had long condoned the ab-senteeism and work deficiencies of Burton and T. Jones,and that the opportunity to relieve itself of these objection-able employees occurred when it was faced with a fortu-itous abundance of a labor pool of much needed polisherswho were "coming around" looking for work. Respondentdoes not explain why it did not use this opportunity toeliminate other polishers who had high incidences of absen-teeism, e.g., Dukes. However, the testimonies of Respon-dent's witnesses and its own records do not support Re-spondent's contention. As seen above, there was noevidence that a bountiful source of qualified polishers ap-peared at the time of the discharges which, according to theRespondent. occurred coincidently at the time of the unionorganizing effort. Rather, the reverse situation appears tohave existed. Indeed, Opalewski admitted that there was noreal change in the labor pool situation. Thus, neither Bur-ton nor T. Jones was immediately replaced with a waitingqualified applicant.Inasmuch as Respondent's proffered reason for the dis-charges of Burton and T. Jones is not supported by therecord, I can only infer that some other factor must havemotivated Respondent to conclude that these employees'work habits were no longer acceptable, and that Respon-dent's real motive "is one that the [Respondent] desires toconceal-an unlawful motive-at least where as in this casethe surrounding facts tend to reinforce that inference." SeeShattuck Denn Mining Corporation (Iron King Branch) v.N.L. R.B., 362 F.2d 466, 470 (9th Cir. 1966). I conclude thatthe real reason for the discharges in this case is the unionactivities and sympathies of the dischargees. Therefore, al-though Respondent may have had sufficient cause to dis-charge Burton and T. Jones in the absence of union activi-ties, because it was motivated by antiunion animus toeffectuate the discharges I conclude that it violated Section8(a)(3) and (1) of the Act. See N.L.R.B. v. Challenge-CookBrothers of Ohio, Inc., 374 F.2d 147, 151-152 (6th Cir.1967).237 DECISIONS OF NATIONAL LABOR RELA IONS BOARDUpon the basis of the above findings of fact and upon theentire record in this case, I make the following:C()NCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By its conduct set forth in section III, above, Respon-dent has engaged in and is continuing to engage in viola-tions of Section 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEuI)YHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, Respondent shall be ordered to ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged James Burton and Theodore Jones, Respondentshall offer them immediate and full reinstatement to theirformer or substantially equivalent positions without preju-dice to their seniority or other rights and privileges andshall make them whole for any loss of pay they may havesuffered by reason of the discrimination against them. Anybackpay found to be due shall be computed, with interest,in the manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).'In view of the nature of the violations herein, it will befurther recommended that Respondent be required to ceaseand desist from infringing in any other manner upon therights guaranteed employees by Section 7 of the Act.On the basis of the foregoing findings of fact, conclusionsof law, the entire record herein, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'The Respondent Supreme Bumpers, Inc., d/b/a Preci-sion Plating, Detroit, Michigan, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:3 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).'In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Threatening employees with plant closure or otherreprisals in the event its employees attempt to form or orga-nize a labor union.(b) Coercively interrogating employees as to their ortheir fellow employees' membership in, sympathies for, andactivities on behalf of a union.(c) Discharging its employees because of their unionmembership, activities, or sympathies.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist Metal Polishers, Buff-ers, Platers and Allied Workers International Union LocalNo. , or any other labor organization, to bargain collec-tively through representatives of their own choosing, to en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer James Burton and Theordore Jones immediateand full reinstatement to their former positions or, if that isnot possible, to substantially equivalent positions withoutprejudice to their seniority or other rights and privilegesand make them whole for any loss of earnings they mayhave suffered by reason of the discrimination against themin the manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other documents nec-essary and relevant to analyze and compute the amount ofbackpay due under this Order.(c) Post at its Detroit, Michigan, plant copies of the at-tached notice marked "Appendix."' opies of said notice,on forms provided by the Regional Director fbr Region 7,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."238